Examiner’s Comments
Instant office action is in response to communication filed 5/16/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-2, 4-9, 11-15 and 17-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “ a processing device; and at least one memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising: receiving a plurality of encrypted, incoming user data blocks for a storage platform; decrypting, in a trusted execution environment associated with the storage platform, the plurality of encrypted, incoming user data blocks to produce unencrypted user data blocks; producing an incoming digital fingerprint from an unencrypted user data block of the unencrypted user data blocks; comparing, for the unencrypted user data block, the incoming digital fingerprint to existing digital fingerprints stored in the trusted execution environment to determine a presence of the incoming digital fingerprint among the existing digital fingerprints; and adding a reference count to a data pointer that identifies an encrypted, user data block as used by a tenant of the storage platform to deduplicate  the encrypted, incoming user data block based on the presence of the incoming digital fingerprint.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Perlman et al. (US Pre-Grant Publication No: 2021/0271763) teaches “In a cloud-based multiple client encryption and deduplication environment, secret plaintext data of a client is encrypted to produce ciphertext in an enclave comprising a trusted execution environment which is inaccessible by unauthorized entities and processes even with administrator privileges. Encryption is performed with an initialization vector and an encryption key calculated in the enclave. The encrypted ciphertext is deduplicated prior to storage by comparing a hash of the corresponding plaintext data to hashes of previously stored plaintext data.” but does not teach the indicated subject matter above.
Another art of record Perlman (20200213109 ), teaches “Plaintext data is encrypted to produce ciphertext which is transmitted along with a hash of the plaintext data and corresponding metadata comprising an initialization vector and information about the encryption key version used to encrypt the plaintext data to a backend storage system. The encrypted ciphertext is deduplicated at the backend storage system (without first decrypting it) using the hash and stored based upon the metadata.” but also does not teach the indicated subject matter above.
Another art of record Ki (20210191880 ), teaches “One consequence of the fact that KV-SSD 120 of FIG. 1 may use hash value 605 to determine whether data is duplicated or not is that the data being hashed should be the same. But if the encrypted version of the data were hashed using hash function 505 of FIG. 5, then it is virtually certain there would be no data deduplication between different users' copies of the same data (the encrypted versions would hash to different hash values even if the unencrypted data were the same). Since embodiments of the inventive concept may perform data deduplication across users (or at least, across users who share access to objects that may be deduplicated), hash function 505 of FIG. 5 may be applied to the raw (unencrypted/decrypted) data in the object. Note that this is not a potential weakness in security, since hash functions are generally not reversible: given a hash value, it is generally not possible to reconstruct the original data. (Of course, if a hash function that were reversible were used, then the original data could be recovered, so either a one-way hash function (which is not reversible) should be used or else the hash values as stored in user secure object map 520-1 of FIG. 6 and dedup map 530 of FIG. 8 (discussed below) should be protected by encryption to maintain security.)” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492